           Case 1:19-cr-00248-DAD-BAM Document 38 Filed 01/15/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00248-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   ERIC MERCADO ET AL.,                               DATE: January 27, 2021
                                                        TIME: 1:00 p.m.
15                               Defendants.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on January 27, 2021. This Court has issued a series of

18 General Orders to address public health concerns related to COVID-19 and to suspend jury trials in the

19 Eastern District of California, including most recently General Order 628.
20          Although the General Orders address the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

25 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

27 or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00248-DAD-BAM Document 38 Filed 01/15/21 Page 2 of 4


 1 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 2 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 3 the ends of justice served by taking such action outweigh the best interest of the public and the

 4 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 5 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 6 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 7 the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date
20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendants’ counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on January 27, 2021.

26          2.      By this stipulation, defendants now move to continue the status conference until March

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00248-DAD-BAM Document 38 Filed 01/15/21 Page 3 of 4


 1 24, 2021, at 12:30 P.M. and to exclude time between January 27, 2021, and March 24, 2021, under

 2 Local Code T4.

 3         3.     The parties agree and stipulate, and request that the Court find the following:

 4                a)      The government has represented that the discovery associated with this case

 5         includes investigative reports, numerous photographs and videos, hundreds of hours of recorded

 6         telephone conversations pursuant to wiretap order, cellular phone extractions, and large amounts

 7         of cellular telephone precise location data. All this discovery has been either produced directly to

 8         counsel and/or made available for inspection and copying.

 9                b)      Counsel for defendants desire additional time to consult with their clients, conduct

10         further investigation, review the voluminous discovery, prepare for a possible trial, and to

11         continue to explore a potential resolution of the case.

12                c)      Counsel for defendants believe that failure to grant the above-requested

13         continuance would deny him/her the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                d)      Counsel for defendants also note that because of the COVID-19 pandemic, the

16         Fresno County Jail currently has restrictions on movement of inmates and video appearances are

17         limited by the restrictions of the wide-angle camera at the jail, which limits the number of

18         individuals who can appear on camera at a time.

19                e)      The government does not object to the continuance.

20                f)      Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of January 27, 2021 to March 24,

25         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(ii), (iv) [Local

26         Code T4] because it results from a continuance granted by the Court at defendant’s request on

27         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

28         best interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00248-DAD-BAM Document 38 Filed 01/15/21 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: January 11, 2021                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ JUSTIN J. GILIO
 9                                                           JUSTIN J. GILIO
                                                             Assistant United States Attorney
10

11
      Dated: January 11, 2021                                /s/ Galatea DeLapp
12                                                           Galatea DeLapp
13                                                           Counsel for Defendant
                                                             Jose Moreno
14

15    Dated: January 11, 2021                                /s/ John Meyer
                                                             John Meyer
16                                                           Counsel for Defendant
                                                             Eric Mercado
17

18                                                   ORDER
19
            IT IS SO ORDERED that the status conference is continued from January 27, 2021, to March
20
     24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
21
   18 U.S.C.§ 3161(h)(7)(A), B(ii), (iv).
22 IT IS SO ORDERED.

23
        Dated:    January 15, 2021                            /s/ Barbara   A. McAuliffe            _
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
